Citation Nr: 1317640	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  12-31 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active service from January 1955 to January 1959.

These matters are before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claims.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is likely related to his period of active service.

2.  The Veteran's tinnitus is likely related to his period of active service


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012). 

2.  The Veteran's tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claims are being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in his claims. 

II.  Factual Background and Analysis

The Veteran asserts that he currently has bilateral hearing loss and tinnitus that are due to his noise exposure in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows as to the claims. 

Regarding existence of current disability, review of the audiometric testing conducted at the time of the April 2012 VA audiological evaluation, reveals that the Veteran has a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  With regard to tinnitus, the Veteran stated during the examination that he has had ringing in his ears since service.  He is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, there is sufficient evidence of current disabilities of bilateral hearing loss disability and tinnitus. 

With regard to noise exposure, the Veteran contends that in service, he was exposed to noise on a daily basis as a Navy jet engine mechanic.  He also reported noise exposure for 21 years after service while working in automotive assembly.  In a February 2012 statement, the Veteran's wife stated that she met the Veteran in 1952.  She also stated that the Veteran never had any problems with tinnitus prior to his military service; he began complaining of "chirping noises" in his ears after working on jet engines in service.

Service treatment records (STRs) show no report or finding of tinnitus.  STRs do, however, show findings of hearing loss.  (Prior to November 1967, service departments used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, the table below shows the ASA measurements recorded in service, with the comparable ISO (ANSI) measurements in adjacent parentheses.)  The Veteran was seen in August 1958 with complaints of suspected decrease in auditory acuity over the past year.  On examination, tympanic membranes appeared normal.  Audiometric evaluation revealed:


HERTZ

500
1000
2000
3000
4000
6000
For ISO add
(+15)
(+10)
(+10)
(+10)
(+5)
(+10)
RIGHT
15(30)
15(25)
15(25)
10(20)
20(25)
30(40)
LEFT
20(35)
20(30)
5(15)
10(20)
50(55)
25(35)

A January 1959 separation examination report notes that whispered voice and spoken voice testing were both 15/15 bilaterally.

Service personnel records show that the Veteran's military occupational specialty (MOS) was jet engine mechanic.  Based on this MOS, the Board concedes that he was exposed to excessive noise in service.

It is noteworthy that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability (38 C.F.R. § 3.385) in both ears during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, where there is no evidence of the appellant's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In May 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) as to the relationship, if any, between the Veteran's bilateral hearing loss disability and tinnitus and noise exposure in service.  That same month, a VA doctor of audiology reviewed the claims file.  Based on the Veteran's "significant" noise exposure from jet engines in service, his complaints a decrease in hearing ability in service and an audiogram showing high frequency hearing loss during service, the VHA expert opined that it was at least as likely as not that the Veteran's hearing loss disability was caused by or a result of his military noise exposure.  Moreover, based on the Veteran's statements that he had experienced tinnitus since service, his wife's statements that he complained of tinnitus after working on jet engines in service, and the fact that tinnitus is known to be associated with noise-induced hearing loss, the VHA expert opined that it was at least as likely as not that the Veteran's tinnitus is related to his military noise exposure.  There is no competent evidence specifically to the contrary.  

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


